                                                       Case 2:19-cv-00900-MCE-EFB Document 12 Filed 04/21/20 Page 1 of 2


                                                 1    LAW OFFICES OF JOHNNY L. GRIFFIN III
                                                      JOHNNY L. GRIFFIN, III (SBN 118694)
                                                 2    MANOLO H. OLASO (SBN 195629)
                                                      1010 F Street, Suite 200
                                                 3
                                                      Sacramento, California 95814
                                                 4
                                                      Telephone: (916) 444-5557
                                                      Fax: (916) 444-5558
                                                 5    Attorneys for Plaintiff FELICIA MARTINEZ

                                                 6    BRUCE A. KILDAY, S.B. #66415
                                                       Email: bkilday@akk-law.com
                                                 7    DERICK E. KONZ, S.B. #286902
                                                       Email: dkonz@akk-law.com
                                                 8    ANGELO, KILDAY & KILDUFF, LLP
                                                      Attorneys at Law
                                                 9    601 University Avenue, Suite 150
                                                      Sacramento, CA 95825
                                                 10   Telephone: (916) 564-6100
                                                      Telecopier: (916) 564-6263
                                                 11   Attorneys for Defendants CITY OF YUBA CITY and
                                                      OFFICER MILENA MULCAHY
                                                 12

                                                 13
                                                                                      UNITED STATES DISTRICT COURT
                                                 14
                                                                                     EASTERN DISTRICT OF CALIFORNIA
                                                 15
                                                                                         SACRAMENTO DIVISION
                                                 16

                                                 17
                                                      FELICIA MARTINEZ, an individual,               )   Case No.: 2:19-cv-00900-MCE-EFB
                                                                                                     )
                                                 18
                                                                      Plaintiff,                     )   STIPULATION FOR DISMISSAL WITH
                                                                                                     )   PREJUDICE [FRCP 41(a)(1)(A)(ii)] and
                                                 19
                                                      vs.                                            )   ORDER
                                                                                                     )
                                                 20
                                                                                                     )
                                                      CITY OF YUBA CITY; OFFICER                         Before the Honorable Morrison C. England, Jr.
                                                                                                     )
                                                 21   MULCAHY (Badge 4111),                          )
                                                                                                     )
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 22                    Defendants.                   )
     Law Offices of Johnny L. Griffin III




                                                                                                     )
                                                 23
         www.johnnygriffinlaw.com




                                                                                                     )
                                                                                                     )
                                                 24
                 (916) 444-5557




                                                                                                     )
                                                 25




                                                                                             Stipulation for Dismissal                                   1
                                                                                        Case No. 2:19-cv-00900-MCE-EFB
                                                       Case 2:19-cv-00900-MCE-EFB Document 12 Filed 04/21/20 Page 2 of 2


                                                 1                         STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                 2
                                                              Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, it is hereby
                                                 3    stipulated, by and between Plaintiff FELICIA MARTINEZ, Defendant CITY OF YUBA CITY,
                                                 4    and OFFICER MILENA MULCAHY, through their respective counsel, that this entire action shall

                                                 5    be dismissed with prejudice as to all parties. The parties shall bear their own costs and attorneys'

                                                 6
                                                      fees.

                                                 7
                                                      Date: April 17, 2020                          /s/ Derick E. Konz
                                                 8                                                  Derick E. Konz
                                                                                                    Angelo Kilday Kilduff
                                                 9
                                                                                                    Attorneys for Defendants CITY OF YUBA CITY and
                                                                                                    OFFICER MILENA MULCAHY
                                                 10
                                                                                                    (e-signature expressly authorized on 04/16/2020)
                                                 11

                                                 12   Date: April 17, 2020                          /s/ Manolo Olaso
                                                                                                    Manolo Olaso
                                                 13                                                 Law Offices of Johnny L. Griffin, III
                                                                                                    Attorneys for Plaintiff FELICIA MARTINEZ
                                                 14

                                                 15           IT IS SO ORDERED.
                                                 16   Dated: April 21, 2020

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 22
     Law Offices of Johnny L. Griffin III




                                                 23
         www.johnnygriffinlaw.com




                                                 24
                 (916) 444-5557




                                                 25




                                                                                             Stipulation for Dismissal                                       2
                                                                                        Case No. 2:19-cv-00900-MCE-EFB
